Citation Nr: 1236489	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  11-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is bilateral hearing loss, rated at 100 percent disabling.

2.  The Veteran is shown to be, as a result of his service connected hearing loss, unable to protect himself from the hazards of his environment without regular assistance from another person.


CONCLUSION OF LAW

The criteria are met for special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 1114(l), (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is granting special monthly compensation based upon the need for aid and attendance, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

II.  Analysis

The Veteran seeks special monthly compensation based on the need for regular aid and attendance of another person.  He is service connected at a 100 percent disability rate for his profound hearing loss.  As a consequence, he states that he requires constant companionship as is almost completely unable to communicate or interact with other people when he is alone.  He is currently receiving a special monthly compensation rate based on the service-connected deafness of both ears.  

The Veteran and his representative contend that he must receive care constantly in order to ensure his safety, and that without family care he would require the supervision of a skilled nurse.  Statements by the Veteran's children indicate that he cannot hear telephones, door bells, or alarms, and he is almost totally deaf even with his hearing aids.  When he leaves the house, the Veteran must always be accompanied by his wife.

There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s), and 38 C.F.R. § 3.350(b), (i). 

First, under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or visual acuity of 5/200 to warrant these specific considerations.  

But SMC also is possible when it is shown the Veteran needs aid and attendance, meaning he is so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  And as it pertains to this present case, criteria for establishing such need include whether he is blind; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person:  (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC  based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

Resolving doubt in the Veteran's favor, the Board finds that the evidence of record reflects that his service-connected hearing loss has rendered him unable to protect himself from the hazards or dangers incident to his daily environment.  A statement by the Veteran's caregiver (his wife) indicates that she does not leave him alone because he falls asleep easily and would not hear a smoke detector.  In addition, he cannot drive, respond to phone calls, or hear door bells.  Statements from the Veteran's children are in accord.  He cannot take part in conversations and is not adept at lip-reading.  He is fully dependent on family assistance on a day-to-day basis.  These statements are found to be both competent and credible.

The Board finds that the evidence reflects that the Veteran's service-connected hearing loss causes him to be in need of regular aid and attendance.  Consequently, the criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  See 38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.350(b), 3.352(a).

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 

U.S.C.A. § 1114(s) based on being housebound.


ORDER

The claim for special monthly compensation based on the need for regular aid and attendance is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


